PER CURIAM: *
David Jerome Frank, federal prisoner # 08457-035, appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentencing reduction based on Amendment 782 to the Sentencing Guidelines. On March 15, 2016, before this case was decided, Frank was released from federal custody. ‘Where a defendant has begun serving a term of supervised release, the appeal of the denial of his § 3582(c)(2) motion is moot.” United States v. Booker, 645 F.3d 328, 328 (5th Cir. 2011). Because Frank’s appeal concerns only the term of his imprisonment, and makes no challenge to his term of supervised release, his arguments pertain only to relief under § 3582(c)(2). Accordingly, Frank’s appeal is DISMISSED AS MOOT.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.